Citation Nr: 9930144	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-46 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, status post total left knee replacement, currently 
evaluated as 60 percent disabling.

2.  Whether a timely appeal has been filed as to the claim of 
entitlement to an effective date earlier than October 12, 
1995, for the assignment of a 30 percent disability 
evaluation for the veteran's service-connected left knee 
disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION


The veteran had active military service from August 1965 to 
January 1969.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a statement of the case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from an April 
1996 rating decision in which the RO denied a rating in 
excess of 20 percent for residuals of a fracture of the left 
tibia with partial ankylosis of the left knee.  The veteran 
submitted a notice of disagreement with that rating decision 
in July 1996.  In August 1996, he was provided with a 
statement of the case.  His substantive appeal was received 
in October 1996.  In his substantive appeal, the veteran 
requested a hearing at the RO before a local hearing officer 
as well as a hearing before a member of the Board at the RO.  
He failed to appear for a hearing at the RO in December 1996.

Subsequently, by rating action of December 1996, the RO 
granted an increased 30 percent rating for the veteran's left 
knee disorder, effective October 12, 1995.  In a July 1997 
rating action, the RO granted a temporary total rating (TTR) 
for the period from May 8, 1997, through June 30, 1997 
(38 C.F.R. § 4.30), and a 100 percent schedular rating under 
38 C.F.R. § 4.71, Diagnostic Code 5055 for the period from 
July 1, 1997, through June 30, 1998, following a total left 
knee replacement.  A 30 percent schedular rating was to be 
reinstated, effective July 1, 1998.  Following the receipt of 
additional medical evidence, a June 1998 supplemental 
statement of the case (SSOC) granted a 60 percent rating for 
the veteran's left knee disorder, status post total left knee 
replacement, effective July 1, 1998 (rather than the 
anticipated 30 percent rating).  In April 1999, the veteran 
appeared at the RO before the undersigned Acting Member of 
the Board in Washington, D.C., for a videoconference hearing 
in lieu of a Travel Board hearing.

The Board further notes that the issues certified for 
appellate consideration on the VA Form 8 include entitlement 
to an increased rating for a left knee disorder, status post 
total left knee replacement, and entitlement to an earlier 
effective date for the grant of a 30 percent rating for a 
disorder involving the left lower extremity.  In regards to 
the claimed earlier effective date, the Board notes that in a 
September 1997 supplemental statement of the case, the RO 
denied entitlement to an earlier effective date for the grant 
of a 30 percent rating for a disorder involving the left 
lower extremity.  The RO had construed the receipt of medical 
records as an informal claim for an earlier effective date.  
Despite the foregoing, the Board notes that there is no 
notice of disagreement of record, nor a substantive appeal to 
the Board (VA Form 9) with respect to the denial of an 
earlier effective date for the grant of a 30 percent rating 
for the veteran's disorder of the left lower extremity.  
Accordingly, the Board finds that the issue of whether a 
timely appeal has been filed as to the claim of entitlement 
to an effective date earlier than October 12, 1995, for the 
assignment of a 30 percent disability evaluation for the 
veteran's service-connected left knee disorder must be 
remanded back to the RO for the issuance of a supplemental 
statement of the case, as explained further hereinbelow.

The Board further notes that in June 1998, a claim for 
entitlement to an apportionment of the veteran's VA 
compensation benefits, on behalf of a minor child, was 
received at the RO from the veteran's ex-wife on behalf of 
the veteran's dependent child.  By letter dated in September 
1998, the veteran was notified that the apportionment claim 
had been granted in favor of the movant in the amount of two 
hundred dollars per month.  Thereafter, the veteran filed a 
notice of disagreement and requested a reduction in the 
apportionment to fifty dollars per month.  However, no 
statement of the case with respect to the issue of 
apportionment has been issued to either the veteran or the 
movant.  Accordingly, this issue of entitlement to an 
apportionment is remanded back to the RO for the issuance of 
a statement of the case, as explained further hereinbelow.

Finally, the Board notes that in an April 1999 statement from 
the veteran's representative, and in testimony offered at the 
videoconference hearing before the undersigned in April 1999, 
the veteran and his representative raised the issue of 
whether there was clear and unmistakable error (CUE) in a 
January 1994 rating decision which assigned a 20 percent 
rating for his left lower extremity disorder.  The issue of 
clear and unmistakable error has not been the subject of a 
rating decision and is referred to the RO for initial 
consideration.


REMAND

With respect to the issue of entitlement to an apportionment 
of the veteran's VA compensation benefits, on behalf of a 
minor child, the Board notes that a claim for an 
apportionment is a "contested claim" and is subject to 
special procedural regulations.  Under 38 C.F.R. § 19.100 
(1999), all interested parties will be specifically notified 
of the action taken by the agency of original jurisdiction in 
a simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101 (1999), upon 
the filing of a Notice of Disagreement in a simultaneously 
contested claim, all interested parties will be furnished 
with a copy of the Statement of the Case.  Pursuant to 
38 C.F.R. § 19.102 (1999), when a Substantive Appeal is filed 
in a simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment of potential payment of the 
benefit which is the subject of the contested claim.

As explained in the introduction hereinabove, the Board notes 
that the veteran has submitted a notice of disagreement, 
expressing his disagreement with the amount of apportionment 
granted to his ex-wife, but no statement of the case was 
issued, as required under 38 U.S.C.A. § 7105A(b) (West 1991); 
38 C.F.R. §§ 19.101, 19.102 (1999).  Accordingly, this issue 
must now be remanded to the RO.

Judicial precedent holds that the failure to issue a 
statement of the case in such circumstances is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).  See also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).  However, an appeal shall thereafter be 
returned to the Board only if perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).  See also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required - indeed, it 
had no authority - to proceed to a decision") (citation 
omitted).

With respect to the issue of the veteran's claim seeking an 
earlier effective date, upon review of the claims file 
neither a notice of disagreement, nor a substantive appeal 
could be located pertaining to this issue.  In this regard, 
it is again noted that an appeal to the Board is initiated by 
filing a Notice of Disagreement (NOD).  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. §§ 20.200, 20.201 (1999).  Then, after 
the agency of original jurisdiction (AOJ) has issued the 
claimant a Statement of the Case (SOC), the appeal is 
completed by filing a Substantive Appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1999).

Under 38 C.F.R. § 19.34 (1999), whether a notice of 
disagreement or a substantive appeal has been timely filed is 
an appealable issue.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that, when the 
Board addresses in its decision a question that has not yet 
been addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether any SOC and/or SSOC 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. §§ 19.29, 19.31 (1999).  If not, the matter 
must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board's obligation to assess its own jurisdiction cannot 
come at the expense of the procedural rights [of a claimant] 
who has had not opportunity to present evidence or argument 
on that jurisdictional issue.  Marsh v. West, 11 Vet. 
App. 468, 471 (1998) (where the Board sua sponte determined 
that an NOD had not been filed in a timely manner).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that a timely and adequate 
notice of disagreement and substantive appeal was not filed 
with respect to the earlier effective date claim.  He has not 
yet been afforded an opportunity to present argument and/or 
evidence on this question, nor has he been provided a SOC or 
SSOC with respect to the issue of the timeliness and adequacy 
of his appeal(s).  Therefore, this is one of those cases; 
despite the apparent untimeliness of the appeal(s), the Board 
concludes that it would be potentially prejudicial to go 
forward and dismiss this case without the veteran having had 
the opportunity to address the issue of whether his appeal 
was timely perfected.  In view of the foregoing, it is 
appropriate that the claims file be remanded so that the 
veteran may now be provided with an SSOC with respect to the 
issue of the timeliness and/or adequacy of his appeal.  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice to the veteran.  38 C.F.R. 
§ 19.9 (1999).

With respect to the veteran's claim for entitlement to an 
increased rating for residuals of a fracture of the left 
tibia and status post left total knee replacement, the Board 
finds that further evidentiary development is warranted.  As 
noted above, the June 1998 SSOC assigned a schedular 60 
percent rating under Diagnostic Code 5055, effective July 1, 
1998.  That is the maximum schedular rating that may be 
assigned following a knee replacement, after the one year 
period in which a total rating is assigned under that 
Diagnostic Code.

The regulations provide for the assignment of an 
extraschedular evaluation when a schedular evaluation is 
determined to be inadequate.  The extraschedular evaluation 
must be commensurate with the average earning capacity 
impairment due exclusively to the veteran's service connected 
disability or disabilities.  The criteria for the assignment 
of an extraschedular evaluation requires a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (b)(1) (1999).

The RO offered some limited comment as to whether the veteran 
would meet the requirements for an extraschedular rating.  
However, at the time of the June 1998 SSOC, the veteran had 
not yet reached the end of the one year period in which his 
status post left knee replacement was rated 100 percent 
disabling.  As such, there is no discernable way that the RO 
would have been able to adequately consider entitlement to an 
extraschedular rating.  On remand, and with consideration of 
the extent of the veteran's disabilities in the left lower 
extremity, the RO should fully develop the issue of whether 
the veteran's service connected disabilities warrant the 
assignment of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321 (b).

At his videoconference hearing in April 1999, the veteran 
testified that he was unable to walk long distances because 
his prosthetic knee stiffens up and swells at times.  He 
reported that he was unable to squat or bend due to pain.  He 
reported being unable to drive an automobile with manual 
transmission because he cannot operate the clutch.  He 
indicated that he gets up 2-3 times per night due to pain.  
He indicated that he had been unable to work since his knee 
replacement in 1997.  The veteran said that he applied for 
disability benefits from the Social Security Administration.  
It is not clear from his testimony whether he has been 
awarded disability benefits.  The veteran reported receiving 
fee-basis treatment from Dr. Mason.  The veteran also 
reported receiving treatment at the Salisbury, North Carolina 
VA Medical Center (VAMC).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  As to the issue of entitlement to an 
apportionment of the veteran's VA 
compensation benefits, on behalf of a 
minor child, the RO should again review 
the record and issue all parties a 
statement of the case addressing the 
issue in accordance with the procedures 
for contested claims.  The appeal should 
be returned to the Board, following the 
issuance of the statement of the case, 
only if it is perfected by the filing of 
a timely substantive appeal  See 
38 C.F.R. § 19.100, 19.101, 19.102.

2.  The veteran should be contacted, 
through his representative, and notified 
of his right to submit further evidence, 
argument, and/or comment with regard to 
the question of the timeliness and 
adequacy of his appeal as to the claim 
of entitlement to an effective date 
earlier than October 12, 1995, for the 
assignment of a 30 percent disability 
evaluation for his service-connected 
left knee disorder.  He should be 
informed of his right to request a 
hearing on the matter if he so desires.  
After the above development has been 
completed, the RO should issue the 
veteran a SSOC.  The SSOC should contain 
a summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1999).

3.  The veteran should be asked whether 
he has received any treatment for his 
service-connected disorder of the left 
lower extremity since May 1998, the date 
of the last VA examination.  Based on his 
response, and with appropriate 
authorizations, the RO should obtain a 
copy of all medical records pertaining to 
the left lower extremity from the 
identified source(s), to include the 
Salisbury, North Carolina VAMC and Dr. 
Mason, and associate them with the claims 
folder.

4.  The RO should contact the Social 
Security Administration and obtain a 
complete copy of the veteran's file with 
the Social Security Administration, 
including a copy of any decision 
addressing disability benefits and a copy 
of all medical records associated with 
the veteran's application for such 
benefits.

5.  Following the receipt of the 
aforementioned evidence, if any, the 
veteran should be afforded a further VA 
orthopedic examination.  The entire 
claims folder, including a copy of this 
remand, must be reviewed by the examiner 
and he/she should indicate that a review 
of the claims folder was accomplished.  
All findings should be reported in 
detail.  Following examination, the VA 
physician should comment on the presence 
of chronic residuals consisting of severe 
painful motion or weakness in the left 
lower extremity due to the left total 
knee replacement.

6.  Thereafter, the RO should consider 
whether the veteran's claim for an 
increased rating for residuals of a 
fracture of the left tibia and status 
post left total knee replacement presents 
such an exceptional or unusual disability 
picture as to warrant a referral to the 
VA Undersecretary for Benefits or the 
Director of the VA Compensation and 
Pension Service for consideration of an 
extraschedular rating.  The veteran 
should be fully apprised, in this 
context, either of the basis for the RO's 
decision not to make the referral or the 
determination of the VA official who 
reviews the case in the event the 
referral is made.

7.  If any further action taken remains 
adverse to the veteran, he and his 
representative should be provided with an 
SSOC and provided with a reasonable 
amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


